DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The limitation “a shaft (1)” (line 2 of claim 16) does not coincide with the disclosure in accordance with the commonly accepted meaning.1  The figures depict a shaft (1a) connected to a plate (1).  Accordingly, the examiner suggests replacing “a shaft (1)” with --an assembly of a shaft (1a) and plate (1)-- or similarly accurate 
Claim 16 is unclear as to which of the previous shafts (line 2 or line 4) the latter recitation of “the shaft” (line 5 of claim 16 and elsewhere in claims 17-19, 21 and 26-29) is to refer.  Note that although reference characters are permitted (and encouraged) in the claims, the claim phraseology must be clear on its own.  
The claim 16 limitation “a first direction (R) from a plane oriented normal to an axis (A) of the transmission gearing (2)” contradicts the disclosure and is thus unclear.  The figures show reference character (A) to designate a plane rather than an axis of the gearing.  Note that the central axis of the gearing (2) would be coincident with (M).  
Each of claims 18-20 and 27 are unclear as to how “exclusively” is to structurally limit the invention.
Claim 27 is unclear as to how “with the aid of” is to structurally limit the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-23, 25-27, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by JP 2005212494 A.
Claim 16. A bearing assembly, comprising: a shaft (4); a transmission gearing (9) operatively connected to the shaft and operatively connectable to an input shaft (8a or 8b) of a main transmission of a motor vehicle; and a first bearing (left 56) and a second bearing (right 56) for supporting the shaft, wherein the first bearing and the second bearing are arranged in an area (area near 6) of the bearing assembly that extends in a first direction (left from a vertical plane through 9) from a plane oriented normal to an axis (central axis of 9) of the transmission gearing.  
Claim 17. The bearing assembly of claim 16, wherein no bearing for supporting the shaft is arranged in another area (any area of 9 where there is no bearing) of the bearing assembly that extends in a second direction from the plane oriented normal to the axis, the second direction being opposite the first direction.  
Claim 18. The bearing assembly of claim 16, wherein: an inner diameter of the first bearing and/or the second bearing is smaller than an outer diameter of the transmission gearing; and/or one or both of the first bearing and the second bearing  exclusively, radially supports the shaft (see fig.2).  
Claim 19. The bearing assembly of claim 16, wherein the bearing assembly further comprises a third bearing (left 55) and a fourth bearing (right 55) for supporting the shaft, wherein one or both of the third bearing and the fourth bearing exclusively, axially supports the shaft.  

Claim 21. The bearing assembly of claim 16, further comprising an electric machine (16) which is operatively connected to the shaft.  
Claim 22. The bearing assembly of claim 21, wherein: the first bearing is arranged such that a first bearing plane encompasses the first bearing and a rotor section (left section of 15 or 16) of the electric machine; and/or the second bearing is arranged such a second bearing plane encompasses the second bearing and another rotor section (right section of 15 or 16) of the electric machine.  
Claim 23. A transmission comprising the main transmission and the bearing assembly of claim 16, wherein a component (10 or 63) of the transmission gearing is rotationally fixed to the input shaft.  
Claim 25. The transmission of claim 23, wherein the transmission further comprises a further shaft (54 or other of 8a or 8b; or 77) which is rotationally fixed to the input shaft.  
Claim 26. The transmission of claim 25, wherein the shaft comprises a shaft section (section of 4 within 54) which: is arranged in a radial direction between the input shaft and the further shaft; and/or is at least partially enclosed by the further shaft (54).  

Claim 29. The transmission of claim 23, wherein the transmission gearing and the shaft are drivingly connected upstream from the main transmission (see fig.1).  
Claim 30. A motor vehicle comprising the transmission of claim 25 and a motor vehicle drive unit, wherein the motor vehicle drive unit is rotationally fixable or rotationally fixed to the further shaft (see fig.1).

Allowable Subject Matter
Claims 24 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.







/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.03 which states that a claim may be "indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)."  
        Note that where applicant acts as his or her own lexicographer to specifically define a term of a claim, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).